Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered February 14, 2007, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal at his plea allocution (see People v Ramos, 7 NY3d 737 [2006]; People v Muniz, 91 NY2d 570 [1998]; People v Seaberg, 74 NY2d 1 [1989]). The defendant’s valid waiver of his right to appeal precludes review of his claim that his sentence was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Holman, 89 NY2d 876 [1996]; People v Seaberg, 74 NY2d 1 [1989]; People v Hawthorne, 85 AD3d 819 [2011]; People v Benitez, 84 AD3d 826, 827 [2011]). Skelos, J.P., Dickerson, Hall, Roman and Cohen, JJ., concur.